     Case 1:21-cv-10330-WGY Document 104 Filed 04/15/21 Page 1 of 48



                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS
______________________________
                                )
BOSTON PARENT COALITION FOR     )
ACADEMIC EXCELLENCE CORP.,      )
                                )
                Plaintiff,      )
                                )
           v.                   )         CIVIL ACTION
                                )         NO. 21-10330-WGY
THE SCHOOL COMMITTEE OF THE     )
CITY OF BOSTON,                 )
ALEXANDRA OLIVER-DAVILA,        )
MICHAEL O’NEILL,                )
HARDIN COLEMAN,                 )
LORNA RIVERA,                   )
JERI ROBINSON,                  )
QUOC TRAN,                      )
ERNANI DEARAUJO,                )
BRENDA CASSELLIUS,              )
SUPERINTENDENT OF THE           )
BOSTON PUBLIC SCHOOLS,          )
                                )
                Defendants,     )
AND                             )
                                )
THE BOSTON BRANCH OF THE        )
NAACP, THE GREATER BOSTON       )
LATINO NETWORK, ASIAN PACIFIC )
ISLANDER CIVIC ACTION NETWORK,)
ASIAN AMERICAN RESOURCE         )
WORKSHOP, MAIRENY PIMENTAL,     )
AND H.D.,                       )
                                )
     Defendants-Intervenors. )
______________________________)

YOUNG, D.J.                                              April 15, 2021

                    FINDINGS OF FACT, RULINGS OF
                     LAW, AND ORDER FOR JUDGMENT

     Acting on behalf of fourteen White and Asian American

parents and children resident in Boston, the plaintiff
        Case 1:21-cv-10330-WGY Document 104 Filed 04/15/21 Page 2 of 48



corporation sues the Boston School Committee (the “School

Committee”) charging racial discrimination and seeking to enjoin

an interim plan governing admission to Boston’s three “exam”

schools for the 2021-2022 school year (the “Plan”).            This is a

serious charge.

     The material facts are undisputed.          On their face, the

criteria employed for admission are completely race neutral --

and yet, it is transparent that the School Committee, and the

Exam School Admissions Criteria Working Group (the “Working

Group”) which advised it, were acutely aware of the racial

composition of the classes expected to be admitted under the

Plan.

     Thus, the key legal question is the mode of analysis this

Court will employ in evaluating the undisputed facts.            Is it

enough to establish that the race neutral criteria are

rationally based upon appropriate educational goals -- and stop?

Or ought this Court go further and require the School Committee

to prove a compelling governmental interest in these criteria

and this particular plan before allowing it to proceed?            For

answer, this Court turns -- as it must -- to the decisions of

the Supreme Court of the United States.

I.   PRESENT PROCEDURAL POSTURE

     The School Committee consists of seven persons appointed by

the Mayor of Boston and is responsible for managing the Boston


                                        [2]
     Case 1:21-cv-10330-WGY Document 104 Filed 04/15/21 Page 3 of 48



Public Schools.   Joint Agreed Statement Facts (“Joint

Statement”) ¶¶ 1-2, ECF No. 38.      During the COVID-19 pandemic,

the School Committee has made many decisions regarding education

in the Boston Public Schools, one of which pertains to the

application process for three of Boston’s public schools, Boston

Latin School, Boston Latin Academy, and the John D. O’Bryant

School of Mathematics and Science (“O’Bryant”) (collectively,

the “Exam Schools”).    Unable to host a standardized test safely,

the School Committee developed the Plan, which deviated from the

Exam Schools’ past admissions process.       After public meetings on

the Plan, the School Committee formally adopted it on October

21, 2020.   Joint Statement ¶¶ 3-48.

     On February 26, 2021, the Boston Parent Coalition for

Academic Excellence Corp. (the “Coalition”) brought this action

against the School Committee, its members, and the

Superintendent of the Boston Public Schools, Dr. Brenda

Cassellius.   See generally Compl., ECF No. 1.       The Coalition

brings this action on behalf of its members and seeks

preliminary and permanent injunctions for alleged violations of

the Equal Protection Clause of the Fourteenth Amendment and

Massachusetts General Laws chapter 76, section 5.        See generally

Am. Compl., ECF No. 96.

     This Court promptly scheduled a hearing upon the

Coalition’s request for a preliminary injunction.        Elec. Notice


                                     [3]
      Case 1:21-cv-10330-WGY Document 104 Filed 04/15/21 Page 4 of 48



(Feb. 26, 2021), ECF No. 9.      At that hearing, this Court -- as

is its wont -- collapsed the further hearing on the preliminary

injunction with trial on the merits pursuant to Federal Rule of

Civil Procedure 65(a), but see Nwaubani v. Grossman, 806 F.3d

677, 679 (1st Cir. 2015) (Thompson, J.) (cautioning against

overuse of this procedural device), allowed the intervention of

various interest groups, and urged the parties to agree upon all

undisputed facts, Elec. Clerk’s Notes (Mar. 3, 2021), ECF No.

27.

      The parties turned to with a will and on March 15, 2021

filed a quite comprehensive joint agreed statement of facts (the

“Joint Statement”).     The Coalition pronounced itself satisfied

with the Joint Statement as a basis for judgment in its favor

or, at the very least, under the strict scrutiny test, for

shifting to the School Committee the burden of proving a

compelling governmental interest warranted upholding the Plan.

Tr. Status Conference 24:11-19, ECF No. 100.         The School

Committee maintained the Joint Statement supported judgment in

its favor under the rational basis test but, cautiously,

reserved its right to proffer evidence should that be necessary.

Id. 34:9-35:22.

      Accordingly, the arguments held on April 6, 2021, are

analogous to arguments for and against judgment at the close of

the plaintiff’s case in chief in a jury waived trial.          Fed. R.


                                      [4]
      Case 1:21-cv-10330-WGY Document 104 Filed 04/15/21 Page 5 of 48



Civ. P. 52.     In such a situation, before judgment can enter,

this Court must provide findings of fact and rulings of law.

Id.

II.   FINDINGS OF FACT

      The Joint Statement, as stipulated by the parties, is

substantially reproduced below.

      A.     The Boston Public Schools

      Approximately 80,000 K-12 students live in Boston.         Joint

Statement, Ex. 11, City Enrollment by Race (SY 18-19), ECF No.

38-11.     Almost seventy percent of them attend Boston Public

Schools, and the quality of education among the schools is

anything but equivalent.      Id.; id., Ex. 14, Massachusetts

Department of Elementary and Secondary Education Report (“MDESE

Report”) 2, ECF No. 38-14.      The home of the oldest and most

prestigious public schools in the country is also home to

thirty-four schools “among the lowest performing [ten percent]

of schools in the state.” 1    MDESE Report 2; Joint Statement ¶¶ 8-

11.




      1Most of the 17,000 students attending these thirty-four
low-performing schools “come from historically underserved
student groups.” MDESE Report 2.



                                      [5]
     Case 1:21-cv-10330-WGY Document 104 Filed 04/15/21 Page 6 of 48



     The Exam Schools are the Boston Public Schools system’s

highest performing and most prestigious schools. 2       Joint

Statement ¶ 7.    These schools serve seventh through twelfth-

grade students, and there are generally two opportunities for

students to apply.    Id. ¶¶ 7, 13.     Students apply while in sixth

grade for admission into seventh grade or in eighth grade for

admission into ninth grade. 3    Id.

     Although any resident-student in Boston is eligible to

apply for admission, only a fraction of students is admitted to

these schools, making application a highly competitive process.

Id. ¶¶ 7, 11.    For reference, over 4,000 students attending

public, private, charter, and METCO schools applied for

admission to the Exam Schools for the 2020-2021 school year.

Id. ¶ 18; id., Ex. 15, Historical Applicant Pool by Race &

School Type, ECF No. 38-15; id., Ex. 16, Exam School 3-Year

Invitation Data by Race (“Invitation Data”), ECF No. 38-16.




     2 The parties stipulate to the prestige of these schools and
the respective ranking assigned to each school by U.S. News &
World Report in 2020. Joint Statement ¶ 11. As of the 2020-
2021 school year, 5,859 students are enrolled at the Exam
Schools: 2,472 are enrolled at Boston Latin School, 1,771 are
enrolled at Boston Latin Academy, and 1,616 are enrolled at
O’Bryant. Id. ¶ 12.

     3 The School Committee allots most available seats in these
schools for sixth-grade applicants. Id. ¶ 13.



                                       [6]
        Case 1:21-cv-10330-WGY Document 104 Filed 04/15/21 Page 7 of 48



Only thirty-five percent of applicants were invited to attend. 4

Compare Invitation Data, with Joint Statement ¶ 20.

      B.      The Old Admissions Process

      The Boston Public Schools system uses a unified application

process for admission to the Exam Schools.          Joint Statement

¶ 15.      For many years, this process remained relatively

unchanged and involved three factors, a GPA score, a

standardized test score, and the applicant’s school preference.

Id.   Each applicant ranked the Exam Schools by preference when

he or she sat for the standardized admissions test. 5           Id. ¶ 14.

Administrators at the Boston Public Schools would average and

assign a numeric value to the applicant’s grades in English

Language Arts and Math.       Id. ¶ 15.    This GPA numeric value was

added to the applicant’s standardized test score creating a




      4Of the 1,432 students invited to attend the Exam Schools,
1,025 were admitted to the seventh grade and 408 were admitted
to the ninth grade. Joint Statement, Ex. 20, Questions from
Michael O’Neill (“Admissions Chart”), ECF No. 38-20. Boston
Latin School invited 540 students (484 to seventh grade and 58
to ninth grade), Boston Latin Academy invited 424 students (336
to seventh grade and 89 to ninth grade), and O’Bryant invited
568 students (205 to seventh grade and 261 to ninth grade).
Invitation Data; Admissions Chart.

      5For the 2020-2021 school year, thirty-five percent of
applicants ranked Boston Latin School as their first choice,
thirty-seven percent of applicants ranked Boston Latin Academy
as their second choice, and thirty-five percent of applicants
ranked O’Bryant as their third choice. Joint Statement, Ex. 17,
Exam School Ranks by School/Race for SY 20-21 Enrollment (“Exam
School Ranks”), ECF No. 38-17.


                                        [7]
      Case 1:21-cv-10330-WGY Document 104 Filed 04/15/21 Page 8 of 48



composite score, by which applicants were ranked.           Id.   Starting

with the student with the highest composite score, each student

received an invitation to his or her first choice of the Exam

Schools.   Id.   If the student’s first choice was full, the

student was placed in his or her next choice.         Id.    This process

continued until all seats in the three Exam Schools were filled.

Id.

      C.   The Procedure to Change the Admissions Process

      In the summer of 2019, the Boston Public Schools’ Office of

Data and Accountability conducted several analyses to determine

how potential changes to the Exam School admissions criteria

would affect diversity at the Exam Schools.        Id. ¶ 27 (citing

id., Ex. 31, Analysis Possible Admissions Criteria Changes, ECF

No. 38-31).   In the fall of 2019, the Superintendent established

a Review Committee to solicit and evaluate responses to a

request for proposal for a new examination to be administered to

Exam School applicants.      Id. ¶ 28.

      On March 10, 2020, Governor Charles Baker declared a state

of emergency because of the COVID-19 pandemic.         Id. ¶ 22.    Since

March 10, 2020, the Governor has limited the size of gatherings

according to the pandemic’s fluctuations within the

Commonwealth.    Id. ¶ 23.    On March 15, 2020, the Governor

suspended all normal in-person instruction and educational

operations of K-12 public schools through the end of the 2019-


                                      [8]
        Case 1:21-cv-10330-WGY Document 104 Filed 04/15/21 Page 9 of 48



2020 school year.      Id. ¶ 22.    Accordingly, Boston Public Schools

were fully remote from March 17, 2020 until October 1, 2020 and

remain remote at least three days every week.            Id. ¶ 24.

Shifting from conventional schooling to remote learning brought

with it challenges for the School Committee to address.              Id.

¶ 25.     “The COVID pandemic has had significant impacts on

[students of Boston Public Schools] and [was] a regular topic of

discussion at School Committee meetings.”          Id.    The School

Committee provided laptops and internet access to students and

implemented remote learning guidelines.          Id.

     By July 2, 2020, the Review Committee had finished its

evaluation.     Id. ¶ 29.    The Superintendent announced that the

new plan for Exam School admissions would use the Measures of

Academic Progress Growth Test for the 2021-2022 school year.

Id.; see id., Ex. 1, Official Minutes Remote Boston School

Committee Meeting on July 22, 2020, ECF No. 38-1.            Later that

month, the School Committee adopted the Superintendent’s

recommendation to establish the Working Group. 6          Joint Statement


     6 Nine members sat on the Working Group: (1) Samuel Acevedo,
Boston Public School Opportunity and Achievement Gap Task Force
Co-Chair; (2) Acacia Aguirre, parent of an O’Bryant student; (3)
Michael Contompasis, Former Boston Latin School Headmaster and
Boston Public School Superintendent; (4) Matt Cregor, Staff
Attorney, Mental Health Legal Advisors Committee; (5) Tanya
Freeman-Wisdom, O’Bryant Head of School; (6) Katherine Grassa,
Curley K-8 School Principal; (7) Zena Lum, parent of a Boston
Latin Academy student; (8) Rachel Skerritt, current Boston Latin



                                        [9]
    Case 1:21-cv-10330-WGY Document 104 Filed 04/15/21 Page 10 of 48



¶ 31.   The Working Group was to “[d]evelop and submit a

recommendation to the Superintendent on revised exam school

admissions criteria for [the 2021-2022 school year] entrance in

light of the potential impact of the COVID-19 pandemic on the

prospective applicants during the latter half of the [2019-2020

school year] and potential impact on [the 2020-2021 school

year].”   Id.; see id., Ex. 32, Exam School Admissions Criteria

Working Group Charter, ECF No. 38-32.      From August 2020 through

October 2020, the Working Group met weekly or bi-weekly in

meetings closed to the public.     Joint Statement ¶¶ 34, 35.

     The Working Group studied a wide range of information

including the admissions criteria used by other cities, the

results of the existing admission criteria, the use of test

scores, the population of eligible students in Boston, median

family income by zip code, application and admissions data by

race, the population of the Exam Schools, and the feasibility,

equity, and impacts of potential changes to the admission

criteria.   Id. ¶¶ 34, 37-41, 44; see id., Exs. 31, 34-36, ECF

Nos. 38-31, 38-34, 38-35, 38-36.     It used simulations to

understand how various admission criteria would affect the

socioeconomic, racial, and geographic representation of sixth-



School Head of School; and (9) Tanisha Sullivan, President of
the NAACP’s Boston Branch. Joint Statement ¶ 32; see id., Ex.
2, Official Minutes of the Remote Boston School Committee
Meeting on August 5, 2020, ECF No. 38-2.


                                    [10]
     Case 1:21-cv-10330-WGY Document 104 Filed 04/15/21 Page 11 of 48



grade students admitted to the Exam Schools.        Joint Statement

¶¶ 40-41; see id., Exs. 44-54, ECF Nos. 38-44, 38-45, 38-46, 38-

47, 38-49, 38-50, 38-51, 38-52, 38-53, 38-44, 38-55.         The

Working Group also analyzed administrative and operational

issues with the use of each criterion, such as the feasibility

of using prior exam scores, the variability of grades within and

outside the Boston Public School system, and schools practicing

grade inflation. 7   Joint Statement ¶¶ 37, 42-43; see id., Exs.

35, 55-58, 60-61, ECF Nos. 38-35, 38-55, 38-56, 38-57, 38-58,

38-60, 38-61.

     At its meeting on September 29, 2020, the Working Group

made its Admissions Recommendation to the Superintendent, and,

with the Superintendent’s support, the Working Group presented

its initial recommendation to the School Committee on October 8,

2020.    Joint Statement ¶¶ 45-46.    After this meeting, the

Working Group responded to questions by the School Committee

members and completed an Equity Impact Statement using the

Boston Public Schools’ Equity Impact Planning Tool.         Id. ¶ 47.




     7 For example, in 2016, sixty-nine percent of applicants to
Boston Latin School from one private parochial school in West
Roxbury had A+ GPA averages. Joint Statement ¶ 43; see id., Ex.
61, Exam School Admissions Working Group Data Summary at 4, ECF
No. 38-61. For reference, between ten and twenty-two percent of
applicants from other schools had A+ GPA averages. Exam School
Admissions Working Group Data Summary at 4.


                                     [11]
      Case 1:21-cv-10330-WGY Document 104 Filed 04/15/21 Page 12 of 48



      The Equity Impact Planning Tool is a district mandated six-

step process for every major policy program, initiative, and

budget decision.     Id., Ex. 64, BPS Racial Equity Planning Tool

at 3, ECF No. 38-64.     The tool acknowledges that the Boston

Public School system “does not consistently provide authentic

learning opportunities for [its] students who are most

marginalized to develop into self-determined, independent

learners, able to pursue their aspirations,” and that these

“failures lead to disengaged students and significant

achievement gaps.”     Id.   To rectify this, the six-step process

focuses the policy proponents on racial and ethnic inequalities

to consider whether and how their proposal aligns with the

district’s broader goals.      Id. at 1; id., Ex. 63, Equity Impact

Statement for School Committee Proposals (“Equity Impact

Statement”) at 2, ECF No. 38-63.       The Equity Impact Planning

Tool explains the difference between equity and equality and how

the two “can in fact stand in opposition to each other.”           BPS

Racial Equity Planning Tool at 12.        It further explains that

“[t]o eliminate opportunity gaps persistent for Black and Latinx

communities in Boston Public Schools, we must make a hard pivot

away from a core value of equality -- everyone receives the same

-- to equity: those with the highest needs are prioritized.”

Id.   The Working Group completed the Equity Impact Statement for




                                      [12]
    Case 1:21-cv-10330-WGY Document 104 Filed 04/15/21 Page 13 of 48



its Admissions Recommendation and stated the following as its

desired outcome:

     Ensure that students will be enrolled (in the three
     exam high schools) though a clear and fair process for
     admissions in the [2021-2022] school year that takes
     into account the circumstances of the COVID-19 global
     pandemic that disproportionately affected families in
     the city of Boston.

     Work towards an admissions process that will support
     student enrollment at each of the exam schools such
     that it better reflects the racial, socioeconomic and
     geographic diversity of all students (K-12) in the
     city of Boston.

Equity Impact Statement at 1.

     Members of the School Committee and Working Group made

various remarks during the October 8, 2020 meeting.        These

remarks included acknowledging the desire to “rectify[] historic

racial inequities” at the Exam Schools, Joint Statement, Ex. 5,

Remote Boston School Committee Meeting Thursday, Oct. 8, 2020

(“Oct. 8 Tr.”), 173:9-14, ECF No. 38-5, court decisions

involving race in Boston Public Schools, see id. 158:16-159:19,

performance and admission disparities among different

demographics, see id. 165:10-166:5; Joint Statement, Ex. 18,

Recommendation of Exam Schools Admissions Criteria for SY21-22

(“Recommendation”) at 8, 13, ECF No. 38-18, disappointment about

such disparities and the desire to have the Exam Schools better

reflect Boston’s diversity, see Oct. 8 Tr. 213:8-1, and the




                                    [13]
    Case 1:21-cv-10330-WGY Document 104 Filed 04/15/21 Page 14 of 48



merits of considering racial and ethnic equality during the

process, see id. 184:17-185:3.

     On October 21, 2020, the School Committee adopted the

Working Group’s 2021-2022 Admissions Plan (i.e., the Plan),

which included some changes from the Working Group’s original

Admissions Recommendation.     Joint Statement ¶ 48.     During this

meeting, the School Committee Chairperson “made statements that

were perceived as mocking the names of Asian members of the

community who had come to the meeting to comment on the 2021

Admission Plan.”   Id. ¶ 66.    The Vice-Chairperson and a voting

member exchanged text messages recounting what had transpired,

offering their sympathies before the inevitable backlash,

stating that it was hard not to laugh, and generally not knowing

what to do with themselves.     Id., Ex. 72, Transcription of Oct.

21, 2020 Text Messages at 1-2, ECF No. 38-72.       The Vice-

Chairperson also exchanged text messages with the

Superintendent, in which the Vice-Chairperson called the meeting

the “[b]est meeting ever.”     Id. at 2.

     Members of the School Committee and Working Group also

acknowledged the Plan’s potential to advance racial equality,

see Remote Boston School Committee Meeting Wednesday, Oct. 21,

2020 (“Oct. 21 Tr.”) 365:18-366:2, ECF No. 38-7, their desire

for all Boston Public Schools to reflect the student population

as a whole, see id. 397:19-398:2, 399:5-8, and the limitations


                                    [14]
      Case 1:21-cv-10330-WGY Document 104 Filed 04/15/21 Page 15 of 48



of the Plan to achieve a student body that more closely reflects

the demographics of Boston’s school-age children, see id. 368:5-

14.

      D.      The New Admissions Process 8

      The Plan opened admissions for the Exam Schools on November

23, 2020 and closed admissions on January 15, 2021.          Joint

Statement ¶ 53.       No invitations for admission have been sent.

Id. ¶ 62.        Under the Plan, applicants were not required to take

an admissions exam. 9       Id. ¶ 50.   Instead, applicants had to

satisfy three criteria to be eligible for admission.          Id. ¶ 51.

First, the student must be a resident of one of Boston’s twenty-

nine zip codes.       Id.   Students who were homeless or in the

custody of the Department of Children and Families qualified for

a special “zip code” created for them to participate in the

Plan.      Id.   Next, the student must hold a minimum B average in

English Language Arts and Math during the fall and winter of the

2019-2020 school year or have received a “Meets Expectations” or

“Exceeds Expectations” score in English Language Arts and Math



      8The parties only stipulated to the mechanisms of the
seventh-grade admissions process in detail. The parties,
however, stipulate that “students also enter into the ninth and
tenth grades using a similar process.” Joint Statement ¶ 51
n.5.

      9In recommending this change, the Superintendent and the
Working Group cited the difficulties of administering a test
during the pandemic. Id. ¶ 50.



                                        [15]
     Case 1:21-cv-10330-WGY Document 104 Filed 04/15/21 Page 16 of 48



on the Massachusetts Comprehensive Assessment System

administered in the spring of 2019.       Id.   Finally, the student

must “[p]rovide verification from the school district (or

equivalent) that the student is performing at grade level based

on the Massachusetts Curriculum standards.” 10       Id.

     The Plan also required eligible students to submit a list

of the Exam Schools according to his or her preference.          Id.

¶¶ 54-55.    For students attending Boston Public Schools, these

eligibility criteria were self-certified by the district, and

eligible students were asked to submit their Exam School

preferences by January 29, 2021. 11     Id. ¶ 54.    Non-Boston Public

School students were required to submit their proof of

eligibility and Exam School preferences by December 31, 2020. 12

Id. ¶ 55.

     The Plan has two rounds through which applicants are

invited to the Exam Schools.      Id. ¶¶ 57-63.     Using the eligible




     10For students attending Boston Public Schools, these
criteria were self-certified by the district. Id. ¶ 54. Non-
Boston Public School students were required to submit their
proof of eligibility by January 15, 2021, and information was
communicated to the students through their respective schools.
Id. ¶ 55.

     11   This deadline was later extended to March 5, 2021.       Id.
¶ 54.

     12This deadline was later extended to January 15, 2021, and
information was communicated to the non-Boston Public School
students through their respective schools. Id. ¶ 55.


                                     [16]
    Case 1:21-cv-10330-WGY Document 104 Filed 04/15/21 Page 17 of 48



applicants’ English Language Arts and Math GPAs for the first

two grading periods of the 2019-2020 school year, students in

the first round are invited to the first twenty percent of seats

in each Exam School.     Id. ¶ 57.   Each student within this top

twenty percent of GPAs is invited to his or her first-choice

Exam School.    Id.    If, however, twenty percent of that student’s

first-choice Exam School is filled, that student moves to the

second round of the Plan.     Id.

     The second round again ranks eligible applicants by their

English Language Arts and Math GPAs for the first two grading

periods of the 2019-2020 school year.       Id. ¶ 58.   In this round,

however, the students are ranked within their zip code according

to their GPA.    Id.   Each zip code is allocated a percentage of

the remaining eighty percent of seats at the Exam Schools

according to the proportion of school-age children residing in

that zip code.    Id. ¶ 59.

     Students are then assigned to the Exam Schools over ten

rounds until each Exam School is filled.       Id., Ex. 66, 2020-2021

BPS Exam Schools Admissions Process at 23, ECF No. 38-66.         Ten

percent of the Exam Schools’ seats allocated to each zip code

are assigned per round.     Id.   Starting with the zip code with

the lowest median household income with children under the age

of eighteen according to the American Community Survey, the

highest ranked applicants are assigned to his or her first-


                                     [17]
    Case 1:21-cv-10330-WGY Document 104 Filed 04/15/21 Page 18 of 48



choice Exam School until ten percent of that zip code’s

allocated seats are filled.      Id.   If an applicant’s first-choice

Exam School is filled, the applicant is assigned to his or her

next choice.     Id.   Once a zip code fills its ten percent of

seats, the next zip code’s applicants are assigned.         Id.

Invitations under both processes will be issued at the same

time.     Id. ¶ 62.

     E.      Demographics and the Impact of the Plan

     The City of Boston has 29 zip codes.       Id. ¶ 39.    According

to the 2019 edition of the United States Census Bureau’s

American Community Survey of Demographic and Housing Estimates,

the racial and ethnic demographics of Boston were as follows:

44.9 percent White, 22.2 percent Black, 19.7 percent Hispanic or

Latinx, 9.6 percent Asian, and 2.6 percent two or more races,

not including Hispanic or Latinx.       Id. ¶ 21 (citing id., Ex. 21,

ACS Demographic and Housing Estimates, ECF No. 38-21).

     The demographics of the school-age population in Boston,

however, is significantly more diverse than the City’s general

population, compare id., with Recommendation at 18, and for the

2020-2021 school year, the racial and ethnic demographics of

Boston’s school-age population were sixteen percent White, seven

percent Asian, thirty-five percent Black, thirty-six percent

Latinx, and five percent mixed race, Recommendation at 18.




                                       [18]
      Case 1:21-cv-10330-WGY Document 104 Filed 04/15/21 Page 19 of 48



      Historically, the student body of the Exam Schools has not

represented the same level of diversity.        Recommendation at 8.

According to simulations by the Working Group, had the initial

version of the Plan been applied during the 2020-2021 admissions

cycle it would have impacted the number of admitted students

within virtually every zip code when compared to the number of

admitted students under the old, exam-based admissions process

used for the 2020-2021 school year.        Id., Ex. 71, Additional

Background Information & Data Reviewed by the Boston Public

Schools Exam Schools Admissions Criteria Working Group at 5,

ECF. 38-71.    Similarly, the Working Group’s simulations

demonstrated that had the initial version of the Plan been

applied during the 2020-2021 admissions cycle the racial make-up

of the incoming class would have changed.         Recommendation at 18.

Under the old plan, the racial and ethnic demographics of the

incoming class were the following: thirty-nine percent White,

twenty-one percent Asian, fourteen percent Black, twenty-one

percent Latinx, and five percent “Multi-Race/Other.”          Id.   Had

the Plan been applied, the class would have been thirty-two

percent White, sixteen percent Asian, twenty-two percent Black,

twenty-four percent Latinx, and five percent “Multi-Race/Other.”

Id.




                                      [19]
      Case 1:21-cv-10330-WGY Document 104 Filed 04/15/21 Page 20 of 48



      F.    The Parties

      The Coalition is a Massachusetts not-for-profit

organization.    Suppl. Statement Agreed Facts (“Suppl.

Statement”) ¶ 1, ECF No. 78.       The Coalition’s stated purposes

include “promoting merit-based admissions to Boston Exam Schools

(including Boston Latin School, Boston Latin Academy and

O’Bryant School of Science and Math) and promoting diversity in

Boston high schools by enhancing K-6 education across all

schools in Boston.”     Id. ¶ 2 (brackets and quotations omitted).

The Coalition’s membership is open to any student, alumni,

applicant, or future applicant of the Boston Exam Schools, as

well as their family members.       Id. ¶ 3.   The Coalition brings

this action “on behalf of [its] members whose children are

students applying for one or more of the Boston Exam Schools for

the classes entering in the fall of 2021.”         Id. ¶ 4.

Specifically, the Coalition represents the interests of fourteen

students of Asian or White ethnicity and their member-parents.

Id.   The students reside in four of Boston’s twenty-nine zip

codes: Chinatown (zip code 02111), Beacon Hill/West End (zip

code 02114), Brighton (zip code 02135), and West Roxbury (zip

code 02132).    Id.   Each student “is a sixth-grade student . . .

and an applicant to one or more of the Boston Exam Schools for

the class entering in the fall of 2021,” and each member-parent




                                      [20]
       Case 1:21-cv-10330-WGY Document 104 Filed 04/15/21 Page 21 of 48



supports his or her child’s application to the Exam Schools.

Id.

       The School Committee is the governing body of the Boston

Public Schools.      Joint Statement ¶ 1.     During the meetings when

the Plan was discussed and developed, the School Committee had

three types of members: one Chairperson, Michael Loconto, one

Vice-Chairperson, Alexandra Oliver-Davila, five voting members,

Michael O’Neill, Dr. Hardin Coleman, Dr. Lorna Rivera, Jeri

Robinson, and Qouc Tran, and one non-voting member, Khymani

James.    Id. ¶ 4.    After Chairperson Loconto resigned, the Mayor

appointed Ernani DeAraujo to the School Committee as a voting

member, Oliver-Davila became the Chairperson, and O’Neill became

the Vice-Chairperson.       Id. ¶ 5.   Oliver-Davila, O’Neill,

Coleman, Rivera, Robinson, Tran, and DeAraujo are named

defendants in this action.       Id. ¶¶ 4-5.    Defendant Brenda

Cassellius is the Superintendent of Boston Public Schools.            Id.

¶ 6.

       Several organizations and individuals moved to intervene in

this matter.     Mot. Boston Branch NAACP, Greater Boston Latino

Network, Asian Pacific Islander Civic Action Network, Asian

American Resource Workshop, Maireny Pimentel, & H.D. Leave

Intervene Defs., ECF No. 20.        Organizational intervenor Boston

Branch of the NAACP sought “intervention on behalf of both

itself as well as its members whose children have currently


                                       [21]
    Case 1:21-cv-10330-WGY Document 104 Filed 04/15/21 Page 22 of 48



pending applications to the [Exam Schools], including but not

limited to” an NAACP member and their child, who have a pending

application to the Exam Schools and who live in zip code 02119.

Mem. Law. Supp. Mot. Boston Branch NAACP, Greater Boston Latino

Network, Asian Pacific Islander Civic Action Network, Asian

American Resource Workshop, Maireny Pimentel, & H.D. Leave

Intervene Defs. 4, ECF No. 21.     The “mission” of organizational

intervenor Greater Boston Latino Network “centers on educational

equity -- especially ending segregation and promoting equal

access and opportunity.”    Id.   Organizational intervenor Asian

Pacific Islander Civic Action Network seeks to “advance[] the

interests of Massachusetts’ Asian and Pacific Islander American

communities with a shared agenda to further equity and oppose

discrimination through year-round civic action.”        Id. 5.

Dorchester-based organizational intervenor Asian American

Resource Workshop “is a grassroots, member-led group organizing

Asian American communities throughout Greater Boston through

political education, creative expression, and both issue- and

neighborhood-based organizing.”     Id.    Individual intervenor

Maireny Pimentel resides in Boston’s South End (zip code 02118)

with her older eighth-grade son, who has a pending application

at Boston Latin Academy, and with her younger sixth-grade son,

who “intends to apply to the [Boston Exam Schools] in fall

2021.”   Id. 6.   Individual intervenor H.D., a sixth-grade


                                    [22]
     Case 1:21-cv-10330-WGY Document 104 Filed 04/15/21 Page 23 of 48



student who resides in Dorchester (zip code 02122), “is

currently waiting to hear about admission decisions from [the

Exam Schools].”    Id. 13

III. RULINGS OF LAW

     The Coalition argues that the Plan violates the Equal

Protection Clause of the Fourteenth Amendment because strict

scrutiny ought apply, and diversity is not a compelling interest

in public schools.     See Pl.’s Post Hearing Brief 1-5, 11-14, ECF

No. 97.   The Coalition arrives at this conclusion by arguing,

contrary to controlling precedent, that any consideration of

race by the School Committee and Working Group makes race an

impermissible motivating factor. 14     See generally Anderson ex


     13This Court also acknowledges and expresses its thanks for
the briefs amici curiae from the Anti-Defamation League, the
Massachusetts Law Reform Institute, the Asian American Coalition
for Education, the Asian American Legal Foundation, and the
Center for Law and Education, Inc.

     14When this Court pressed the Coalition at the hearing on
its position, the following exchange took place:

     THE COURT: I just want to be clear on your argument.
     So long as race was one of the things considered,
     albeit the others are all legitimate, your contention
     is that this plan fails constitutionally?

     MR. HURD: Your Honor, our position is that, yes . . . .

     THE COURT: [A]ll right, your argument is -- in deciding
     what the level of scrutiny is, because race was one factor
     that they considered, it must be subject to strict
     scrutiny.




                                     [23]
    Case 1:21-cv-10330-WGY Document 104 Filed 04/15/21 Page 24 of 48



rel. Dowd v. City of Bos., 375 F.3d 71 (1st Cir. 2004); Parents

Involved in Cmty. Schs. v. Seattle Sch. Dist. No. 1, 551 U.S.

701, 788 (2007) (Kennedy, J.) (concurring in part and concurring

in judgment) (accepting diversity as a compelling governmental

interest along with the four dissenters).       The School Committee

counters that the Coalition lacks Article III standing to

challenge the Plan because the injury to the Coalition’s members

is speculative.   See Defs.’ Brief J. (“Defs.’ Brief”) 16-18, ECF

No. 76; Intervenors’ Brief Opp’n Pl.’s Mot. J. & Inj. Relief

(“Intervenors’ Brief”) 2 n.2, ECF No. 72.       Alternatively, the

School Committee argues that rational basis review ought apply

because the Plan is race-neutral, and the Coalition failed to

demonstrate both a disparate impact and invidious discriminatory

animus.   See Defs.’ Brief 3-15; Intervenors’ Brief 2-14.

     A.    Standing

     To satisfy the standing requirements imposed by the case or

controversy provision of Article III, Section II of the U.S.

Constitution, a plaintiff must establish an injury in fact that

is concrete, particularized, and actual or imminent, traceable

to the challenged action of the defendant, and redressable by a

favorable ruling.     See U.S. Const. art. III, § 2; Lujan v. Defs.




     MR. HURD: Yes, your Honor.

Tr. Hearing 15:24–16:3, 16:13-17, ECF No. 101.


                                    [24]
       Case 1:21-cv-10330-WGY Document 104 Filed 04/15/21 Page 25 of 48



of Wildlife, 504 U.S. 555, 560-61 (1992).          The parties

principally dispute the Coalition’s standing as to the first and

third prongs.     Defs.’ Brief 16-18; Intervenors’ Brief 2 n.2.

       The School Committee’s argument that the Coalition lacks

standing is meritless.       Defs.’ Brief 16-18; Intervenors’ Brief 2

n.2.    The Coalition demonstrates its standing; however, it does

not have standing on its stated basis -- race.

             1.   Legal Standard

       To satisfy the first prong of Article III standing, the

plaintiff must show that “he personally has suffered some actual

or threatened injury . . . .”        Valley Forge Christian Coll. v.

Ams. United for Separation of Church & State, 454 U.S. 464, 472

(1982) (quotations omitted).        “Concreteness and particularity

are two separate requirements.”        Lyman v. Baker, 954 F.3d 351,

360 (1st Cir. 2020) (citing Spokeo, Inc. v. Robins, 136 S. Ct.

1540, 1545 (2016)).      An injury is “concrete” when it “actually

exist[s],” id. (quotations omitted), it is “particularized” when

it “affect[s] the plaintiff in a personal and individual way,”

Lujan, 504 U.S. at 560 n.1, that goes beyond widely shared

“generalized grievances about the conduct of the government,”

Lyman, 954 F.3d at 361 (citing Becker v. Fed. Election Comm’n,

230 F.3d 381, 390 (1st Cir. 2000)), and it is imminent when the

threatened harm is “certainly impending” rather than a mere

“allegation[] of possible future injury,” Clapper v. Amnesty


                                       [25]
       Case 1:21-cv-10330-WGY Document 104 Filed 04/15/21 Page 26 of 48



Int’l USA, 568 U.S. 398, 409 (2013) (brackets and emphasis

omitted); Lujan, 504 U.S. at 564 n.2.         Conversely, allegations

of future harm absent any demonstration that said future harm is

“certainly impending” are too speculative to satisfy Article

III.    Clapper, 568 U.S. at 401, 409.

       To satisfy the third prong of Article III standing, the

plaintiff must demonstrate that the injury is redressable by a

favorable ruling.      Lujan, 504 U.S. at 561-62.      A favorable

ruling need not redress the entire injury, but the plaintiff

must demonstrate that a favorable ruling will at least lessen

the injury.     See Antilles Cement Corp. v. Fortuño, 670 F.3d 310,

318 (1st Cir. 2012).

       The type of injury is integral to what the plaintiff must

demonstrate to satisfy Article III standing.          See Northeastern

Fla. Chapter of Associated Gen. Contractors of Am. v. City of

Jacksonville, 508 U.S. 656, 666 (1993); Regents of the Univ. of

Cal. v. Bakke, 438 U.S. 265, 319-20 (1978).          Where the plaintiff

alleges a denial of equal protection, the injury is the denial

of the ability to compete equally -- not the denial of the

benefit.     See Northeastern Fla., 508 U.S. at 666; Bakke, 438

U.S. at 319-20.

       When the government erects a barrier that makes it
       more difficult for members of one group to obtain a
       benefit than it is for members of another group, a
       member of the former group seeking to challenge the
       barrier need not allege that he would have obtained


                                       [26]
    Case 1:21-cv-10330-WGY Document 104 Filed 04/15/21 Page 27 of 48



     the benefit but for the barrier in order to establish
     standing. . . . [The injury] is the denial of equal
     treatment resulting from the imposition of the
     barrier, not the ultimate inability to obtain the
     benefit.

Northeastern Fla., 508 U.S. at 666.

     For example, in Regents of the University of California v.

Bakke, a White applicant challenged a medical school’s

admissions policy that set aside sixteen of 100 available seats

for minority students.     438 U.S. at 278, 319-20.     The Supreme

Court held that the applicant’s injury was his inability to

compete for all 100 seats because only those who fell within a

particular racial classification had “the opportunity to compete

for every seat in the class.”     Id. at 320.    The race not allowed

to apply for those sixteen seats was the burdened group.         Id. at

319-20.   Accordingly, the injury could be remedied by a judicial

decision declaring the admissions policy unconstitutional, which

would allow the applicant, and others of his race, to compete

for all 100 seats.   Id.

          2.    The Coalition Has Standing

     The School Committee argues that the Coalition’s members

have not demonstrated that they will suffer an injury.         See

Defs.’ Brief 17; Intervenors’ Brief 2 n.2.       The Coalition argues

that it has standing because the Plan uses geography as a proxy

for race to impose a racial barrier to Exam School admission for




                                    [27]
     Case 1:21-cv-10330-WGY Document 104 Filed 04/15/21 Page 28 of 48



White and Asian students. 15    See Pl.’s Mem. Supp. Prelim. Inj.

(“Pl.’s Mem.”) 8-14, ECF No. 63.      Both parties’ arguments miss

the mark.

     First, the barrier erected by the Plan for applicants to

the Exam Schools principally concerns the second round of

invitations.   Pl.’s Mem. 2-3.     Therein applicants compete only

against others within their zip code for the fraction of seats

apportioned to the zip code based upon its percentage of

Boston’s school-age children.      See Joint Statement ¶¶ 57-63.

Consequently, applicants in a number of groups will be

disadvantaged, such as those from zip codes with higher median

family incomes who are assigned last each round, those from zip

codes with a high number of applicants but a low percentage of

the City’s school-age population, and those from zip codes with

higher-than-average median GPAs.      Such applicants are

disadvantaged because the Plan makes it more difficult for them

to be admitted when compared to applicants from other zip codes.

Were this Court to find the Plan unconstitutional, this unequal

treatment could be redressed because one remedy could allow for


     15The Coalition argues that they have standing on the basis
of race because the Plan will result in fewer Asian and White
applicants admitted to the Exam Schools. Reply Mem. Addressing
Intervenors’ Opp’n & Supp. J. & Inj. Relief 2-3, ECF No. 87.
The Coalition fails to satisfy standing on the basis of race
because, on its face, the Plan does not erect racial barriers
and the Coalition even admits that the Plan is facially race-
neutral. Tr. Hearing 24:4-5.


                                     [28]
    Case 1:21-cv-10330-WGY Document 104 Filed 04/15/21 Page 29 of 48



these applicants to compete for all the available seats at the

Exam Schools.    See Northeastern Fla., 508 U.S. at 666; Bakke,

438 U.S. at 319-20.

     Moreover, the Coalition has demonstrated that its members

are eligible to apply to the Exam Schools, that they did in fact

apply, and that they reside in zip codes 02111, 02114, 02135,

and 02132, all of which sent more students to the Exam Schools

under the old plan than are presently likely under the Plan for

school year 2021-2022.    Suppl. Statement ¶ 4.     It is reasonable

to infer from this reduction in invitations that these zip codes

will have either higher competition among their residents for

their apportioned seats or pick later in the rounds.        This Court

therefore finds and rules that the Coalition has Article III

standing.

     B.     Count I: Equal Protection

     Disadvantaging the aforementioned groups warrants rational

basis review under the Fourteenth Amendment’s Equal Protection

Clause because geography, wealth, and academic success are not

suspect classes.    Despite conceding that the Plan is facially

race neutral, the Coalition attempts to trigger strict scrutiny

by claiming that (1) the Plan uses proxies for race and that any

proxy for race automatically triggers strict scrutiny and (2)

that the Plan was motivated by interests in racial diversity and




                                    [29]
    Case 1:21-cv-10330-WGY Document 104 Filed 04/15/21 Page 30 of 48



that this automatically triggers strict scrutiny.        Pl.’s Mem.

14-15.   This plainly is not the law.

           1.     Level of Scrutiny to Apply

     The Equal Protection Clause of the Fourteenth Amendment

protects against discrimination on the basis of race.        Anderson,

375 F.3d at 82.    “When the government uses explicit racial

classifications for the distribution of benefits, discriminatory

intent is presumed, and those policies are always subjected to

strict scrutiny.”    Id. (citing Personnel Adm’r of Mass. v.

Feeney, 442 U.S. 256, 272 (1979); Grutter v. Bollinger, 539 U.S.

306, 326 (2003)); see also Parents Involved, 551 U.S. at 720;

Johnson v. California, 543 U.S. 499, 505–06 (2005); Adarand

Constructors, Inc. v. Pena, 515 U.S. 200, 204 (1995).

     The Plan considered here, however, does not employ explicit

racial classifications, and the Coalition concedes that the Plan

is facially race neutral.    See Tr. Hearing 24:4-5, ECF No. 101;

supra Section II.D.    Where the government action is facially

race neutral and uniformly applied, “good faith [is] presumed in

the absence of a showing to the contrary” that the action has a

disparate impact, the spawn of an invidious discriminatory

purpose.   Bakke, 438 U.S. at 318-19.      “Determining whether

invidious discriminatory purpose was a motivating factor demands

a sensitive inquiry into such circumstantial and direct evidence

of intent as may be available.”     Village of Arlington Heights v.


                                    [30]
    Case 1:21-cv-10330-WGY Document 104 Filed 04/15/21 Page 31 of 48



Metro. Hous. Dev. Corp., 429 U.S. 252, 266 (1977).        “The Supreme

Court non-exhaustively enumerated several factors relevant to

the inquiry: the degree of disproportionate racial effect, if

any, of the policy; the justification, or lack thereof, for any

disproportionate racial effect that may exist; and the

legislative or administrative historical background of the

decision.”   Anderson, 375 F.3d at 83.

           2.   Rational Basis Review Applies

     There is no question but that the School Committee and the

Working Group were keenly aware of the Plan’s effect on

diversity and interested in increasing the Exam Schools’

“racial, socioeconomic and geographic diversity [better to

reflect the diversity of] all students (K-12) in the city of

Boston.”   Equity Impact Statement at 1; see supra Section II.C.

This does not, however, subject the Plan to strict scrutiny.           In

the words of the First Circuit,

     the mere invocation of racial diversity as a goal is
     insufficient to subject [an otherwise race-neutral
     plan] to strict scrutiny. In those cases where the
     Supreme Court inquired whether diversity is a
     compelling state interest and whether the program at
     issue could survive strict scrutiny, the programs were
     all subjected to strict scrutiny because they used
     explicit racial classifications to achieve the goal of
     diversity. None of these cases, nor any other case to
     which our attention has been drawn, has subjected a
     governmental program to strict scrutiny simply because
     the state mentioned diversity as a goal.




                                    [31]
    Case 1:21-cv-10330-WGY Document 104 Filed 04/15/21 Page 32 of 48



Anderson, 375 F.3d at 87.    Furthermore, “[t]he Supreme Court has

explained that the motive of increasing minority participation

and access is not suspect.”    Id. (citing City of Richmond v. JA

Croson Co., 488 U.S. 469, 507 (1989) (approving the use of race-

neutral means to increase minority participation in governmental

programs)).   In Parents Involved in Community Schools v. Seattle

School District Number 1, Justice Kennedy not only ruled this

motive permissible, but fortified its use through race-neutral

proxies aimed at accomplishing its end:

     School boards may pursue the goal of bringing together
     students of diverse backgrounds and races through
     other means, including strategic site selection of new
     schools; drawing attendance zones with general
     recognition of the demographics of neighborhoods;
     allocating resources for special programs; recruiting
     students and faculty in a targeted fashion; and
     tracking enrollments, performance, and other
     statistics by race.

551 U.S. at 789 (Kennedy, J.) (concurring in part and concurring

in judgment) (emphasis added).     Although these proxies are race-

conscious, it is “unlikely any of them would demand strict

scrutiny to be found permissible” because they do not define

students by their race in violation of the Equal Protection

Clause of the Fourteenth Amendment.      Id. (citing Bush v.

Vera, 517 U.S. 952, 958 (1996) (plurality opinion) (“Strict

scrutiny does not apply merely because redistricting is

performed with consciousness of race. . . .       Electoral district

lines are facially race neutral, so a more searching inquiry is


                                    [32]
    Case 1:21-cv-10330-WGY Document 104 Filed 04/15/21 Page 33 of 48



necessary before strict scrutiny can be found applicable in

redistricting cases than in cases of classifications based

explicitly on race.” (quotations omitted))).

     Similarly, the Third, Fifth, and Sixth Circuits have held

that considering racial data is not a racial classification and

does not trigger strict scrutiny.     See Spurlock v. Fox, 716 F.3d

383, 394 (6th Cir. 2013) (“Racial classification requires more

than the consideration of racial data.      If consideration of

racial data were alone sufficient to trigger strict scrutiny,

then legislators and other policymakers would be required to

blind themselves to the demographic realities of their

jurisdictions and the potential demographic consequences of

their decisions.”); Doe ex rel. Doe v. Lower Merion Sch. Dist.,

665 F.3d 524, 547-48 (3d Cir. 2011) (“Appellants also conflate a

school assignment policy that explicitly classifies based on

race with the consideration or awareness of neighborhood racial

demographics during the development and selection of a

policy. . . .   The consideration or awareness of race while

developing or selecting a policy, however, is not in and of

itself a racial classification.     Thus, a decisionmaker’s

awareness or consideration of race is not racial classification.

Designing a policy ‘with racial factors in mind’ does not

constitute a racial classification if the policy is facially

neutral and is administered in a race-neutral fashion.” (quoting


                                    [33]
    Case 1:21-cv-10330-WGY Document 104 Filed 04/15/21 Page 34 of 48



Hayden v. Cnty. of Nassau, 180 F.3d 42, 48 (2d Cir. 1999)));

Lewis v. Ascension Par. Sch. Bd., 806 F.3d 344, 358 (5th Cir.

2015) (“[T]he district court’s legal conclusion that the Board’s

consideration of demographic data in formulating [the plan at

issue] ‘does not amount to [adopting] a rezoning plan that

assigns students on the basis of race’ conforms to Supreme Court

case law . . . and is in accord with the decisions of this

Court’s sister circuits, see Spurlock, 716 F.3d at 394; Lower

Merion, 665 F.3d at 548.    Accordingly, we hold that the district

court did not err in concluding that [the plan at issue] does

not make express racial classifications and so is not subject to

strict scrutiny on that basis.”); see also United States v.

Hays, 515 U.S. 737, 745 (1995) (“[T]he legislature always

is aware of race when it draws district lines, just as it is

aware of age, economic status, religious and political

persuasion, and a variety of other demographic factors.         That

sort of race consciousness does not lead inevitably to

impermissible race discrimination.” (quotations omitted)).

     The Coalition, unwilling or unable to distinguish precedent

concerning explicit racial classifications from precedent

concerning race-neutral classifications, repeatedly urged this

Court to apply inapposite precedent to conclude that strict

scrutiny applies.   Pl.’s Mem. 14-20 (citing Johnson, 543 U.S. at

505-06 (applying strict scrutiny to explicit racial


                                    [34]
    Case 1:21-cv-10330-WGY Document 104 Filed 04/15/21 Page 35 of 48



classifications); Adarand, 515 U.S. at 204 (same); Miller v.

Johnson, 515 U.S. 900, 916–17 (1995) (invalidating racial

gerrymandering where the legislature blatantly subordinated all

other bases for redistricting to race)).      In so doing, the

Coalition conjured the proverbial third rail of equal protection

doctrine -- racial balancing.     Reply Mem. Addressing Defs.’

Brief & Supp. J. & Inj. Relief (“Pl.’s Reply”) 2, 5-9, 12-14,

ECF No. 83.

     To support its assertion factually, the Coalition points to

statements concerning race by members of the School Committee, 16



     16The Coalition points to School Committee Member Rivera’s
statement at meetings, such as the need to “be explicit about
racial equity,” “need[ing] to figure out again how we could
increase those admissions rates, especially for Latinx and
[B]lack students,” Oct. 8 Tr. 184:17-185:3, the Plan being a
“step in the right direction” for “addressing racial and ethnic
disparities in educational achievement and to advance ethnic
studies and racial equity in the school district,” Oct. 21 Tr.
365:18-366:2, and the Plan not going “far enough because White
students continue to benefit from thirty-two percent of the
seats,” id. 368:5-14.

     The Coalition also points to School Committee Vice-
Chairperson Oliver-Davila’s statements, such as “I want to see
those schools reflect the District. There’s no excuse, you
know, for why they shouldn’t reflect the District, which has a
larger Latino population and black African-American population.”
Oct. 8 Tr. 213:8-1. “I mean, we know that Black and Latino
youth are underrepresented, and they have been locked out of
this opportunity. And for me, you know, it’s just criminal that
the percentages have not increased.” Oct. 21 Tr. 397:19-398:2.
“I think that all of our schools should reflect the student body
that we have. We should not -- it should not be acceptable to
have schools that don’t represent that, just not acceptable.”
Id. 399:5-8.



                                    [35]
    Case 1:21-cv-10330-WGY Document 104 Filed 04/15/21 Page 36 of 48



members of the Working Group, 17 and within the Equity Planning

Tool.     Setting aside, for a moment, the Coalition’s cavalier

interpretations of the Fourteenth Amendment’s Equal Protection

doctrine, this Court does not take lightly the statements made

by the School Committee and the Working Group.       Without

question, some statements raise cause for concern.        The

statement within the Equity Planning Tool, for example, about a

hard pivot away from equality and towards equity simply has no

support in the Equal Protection jurisprudence of the Supreme

Court.     See, e.g., Feeney, 442 U.S. at 273 (“[T]he Fourteenth


     17Working Group member Tanisha Sullivan stated: “This
proposal will allow our exam schools to more closely reflect the
racial and economic makeup of Boston’s kids.” Oct. 21 Tr.
78:18-20. She also stated the following: “When reviewing
available assessment and report card grades, the working group
saw persistent opportunity and achievement gaps reflected in the
data. I want to say that this was one of -- this was a defining
moment in our process. Well over half of the White and Asian
fourth grade students met or exceeded expectations in both ELA
and math in the ‘18-‘19 -- fourth grade ‘18-‘19 MCAS scores.
Less than 15 percent of Latinx students and less than 13 percent
of Black students received the same scores. Additionally, when
looking at fifth grade GPA from the same year, what we saw is
that all -- across all racial demographic groups there is an
increase in fifth grade GPA from fall to spring. However, the
rate of increase is higher for White and Asian students than it
is for Black and Latinx students. These two factors played a
significant role in what we will ultimately recommend.” Oct. 8
Tr. 165:10-166:5.

     Working Group member Samuel Acevedo stated: “The working
group faces two imperatives determining the most equitable
admissions policy to the Boston’s -- to Boston’s elite schools
in the limited context of this mid-COVID-19 year, but also long-
term rectifying historic racial inequities afflicting exam
school admissions for generations.” Oct. 8 Tr. at 173:9-14.

                                    [36]
    Case 1:21-cv-10330-WGY Document 104 Filed 04/15/21 Page 37 of 48



Amendment guarantees equal laws, not equal results.”).         Had this

Plan unconstitutionally substituted equality of result for

equality of opportunity along racial lines, this Court would not

hesitate to strike it down.

     But that is not what happened here.

     Apparently well counseled, the School Committee considered

diversity and developed its Plan within the permissible

framework of the Supreme Court precedent.       Despite its goal of

greater “racial, socioeconomic and geographic diversity [better

to reflect the diversity of] all students (K-12),” the Plan

principally anchors itself to geographic diversity by equally

apportioning seats to the City’s zip codes according to the

criterion of the zip code’s percentage of the City’s school-age

children.   See supra Section II.D.     The Plan similarly anchors

itself to socioeconomic diversity by ordering the zip codes

within each round by their median family income.        See supra

Section II.D.    The Plan is devoid, however, of any anchor to

race.   See supra Section II.D.

     Viewing everything through the prism of race is both myopic

and endlessly divisive.    Geographic and socioeconomic diversity

are appropriate educational goals in their own right, regardless

of race.    See Parents Involved, 551 U.S. at 722 (discussing

cases involving the interest of diversity and how it encompasses

“a far broader array of qualifications and characteristics of


                                    [37]
    Case 1:21-cv-10330-WGY Document 104 Filed 04/15/21 Page 38 of 48



which racial or ethnic origin is but a single though important

element” (quoting Grutter, 539 U.S. at 325)).       They are not mere

shibboleths or surrogates for racial balancing.        Indeed,

Boston’s richly varied cultural heritage, see, e.g., Mark

Peterson, The City-State of Boston (Princeton Univ. Press 2019),

makes it all the more appropriate to draw the Exam Schools’

entering class from every corner of the City.       Likewise, putting

the poorest neighborhoods first in the draw is a bold attempt to

address America’s caste system.     See, e.g., Isabel Wilkerson,

Caste (Penguin Books Ltd. 2020).     Indeed, a respected legal

philosophy adopts this same approach.      See generally John Rawls,

A Theory of Justice (Belknap Press 1971).

     The School Committee’s goal of a more racially

representative student body, although more often discussed and

analyzed, did not commandeer the Plan, and it in fact

necessarily took a back seat to the Plan’s other goals, which

the Plan more aptly achieved.     Consequently, any effect on the

racial diversity of the Exam Schools is merely derivative of the

Plan’s effect on geographic and socioeconomic diversity -- not

the reverse.

     This Court finds and rules that the Plan is race-neutral,

and that neither the factors used nor the goal of greater

diversity qualify as a racial classification.       See Parents

Involved, 551 U.S. at 789 (Kennedy, J.) (concurring in judgment


                                    [38]
    Case 1:21-cv-10330-WGY Document 104 Filed 04/15/21 Page 39 of 48



and concurring in part); Anderson, 375 F.3d at 87; see also

Spurlock, 716 F.3d at 394; Lower Merion, 665 F.3d at 548; Lewis,

806 F.3d at 358.   Accordingly, rational basis review applies.

     “The general rule is that legislation is presumed to be

valid and will be sustained if the classification drawn by the

statute is rationally related to a legitimate state interest.”

City of Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 440

(1985).   “[A] classification neither involving fundamental

rights nor proceeding along suspect lines is accorded a strong

presumption of validity.”    Heller v. Doe ex rel. Doe, 509 U.S.

312, 319 (1993); see also id. at 320 (noting that the race-

neutral classification “must be upheld against equal protection

challenge if there is any reasonably conceivable state of facts

that could provide a rational basis for the classification”

(quotations omitted)).

     Here, the School Committee was tasked with developing an

admissions plan amid a pandemic which affected some students

more significantly than others to admit applicants from schools

with different grading practices, including grade inflation, all

without the benefit of a standardized test.       See supra Section

II.D.   The School Committee settled on socioeconomic, racial,

and geographic diversity as interests to help guide its

legitimate endeavor of creating a new admissions process for the

2021-2022 school year.    See supra Section II.D; Parents


                                    [39]
    Case 1:21-cv-10330-WGY Document 104 Filed 04/15/21 Page 40 of 48



Involved, 551 U.S. at 789 (Kennedy, J.) (concurring in judgment

and concurring in part); City of Cleburne, 473 U.S. at 440;

Anderson, 375 F.3d at 87; see also Spurlock, 716 F.3d at 394;

Lower Merion, 665 F.3d at 548; Lewis, 806 F.3d at 358.

     Therefore, the Court finds and rules that the Plan is

rationally related to the School Committee’s legitimate

interest.

            3.   The Coalition Has Failed to Prove Disparate
                 Impact and an Invidious Discriminatory Purpose

     The Coalition would have this Court believe that the School

Committee’s interest in socioeconomic diversity is a “sham” 18 and

that the scheme was aimed at harming White and Asian students.

Tr. Hearing 15:10-14; Pl.’s Reply 2-4.      The Supreme Court has

developed standards for uncovering such intent -- precedent that

the Coalition repeatedly denied it must satisfy.        Tr. Status




     18This Court appreciates the obvious frustration and
anxiety from having an admission plan changed the year one
applies and see data to suggest that fewer applicants from your
area code will be allowed to attend a prestigious institution
than the year before. Nevertheless, the Fourteenth Amendment’s
Equal Protection Clause is not a bulwark for the status quo.
The aim of the doctrine is to avoid racial classifications
wherever possible because of their invidious use in the past but
still allow laudable endeavors. One may not simply bootstrap
any neutral classification arguably correlated with race and,
claiming that it is an impermissible proxy therefor, strip away
all forms of diversity. That is neither the spirit nor the
letter of the doctrine, and to allow such efforts to succeed by
delegitimizing other forms of diversity will be the undoing of
the doctrine.

                                    [40]
      Case 1:21-cv-10330-WGY Document 104 Filed 04/15/21 Page 41 of 48



Conference 23:2-5 (“We don’t have to show racial animus.”); Tr.

Hearing 15:24–16:3, 16:13-17; Pl.’s Brief 7.

      The Plan is race-neutral, see supra Section III.B.2, and

thus “good faith [is] presumed in the absence of a showing to

the contrary” that the action has a disparate impact, the spawn

of an invidious discriminatory purpose, Bakke, 438 U.S. at 318-

19.   See also United States v. Armstrong, 517 U.S. 456, 465-69

(1996) (requiring the plaintiff to prove both discriminatory

purpose and discriminatory effect).

                 a.    Disparate Impact

      The Coalition alleges that White and Asian students will

suffer a disparate impact under the Plan because White students

will make up thirty-two instead of thirty-nine percent of seats

at the Exam Schools, and Asian students will make up sixteen

instead of twenty-one percent of seats at the Exam Schools. 19



      19For reference, White and Asian students combined comprise
twenty-three percent of school-age children in Boston but
represented fifty percent of incoming students at the Exam
Schools. Recommendation at 18. Under the new plan, White
students will go from representing 243 percent of their share of
the school-age population in Boston to 200 percent. Id.
Similarly, Asian students will go from representing 300 percent
of their share of the school-age population in Boston to 228
percent. Id. This Court does not suggest that remaining
overrepresented alone disproves disparate impact. It simply
notes that when a group is as overrepresented as White and Asian
students at the Exam Schools, it would appear that nearly any
changes to the admissions process would have resulted in some
reduction, if only from the law of averages. See supra note 18
(“[The] Equal Protection Clause is not a bulwark for the status
quo.”).


                                      [41]
    Case 1:21-cv-10330-WGY Document 104 Filed 04/15/21 Page 42 of 48



Recommendation at 18.    This is a sixteen percent decrease for

White students and a twenty-four percent decrease for Asian

students.   Id.

     This, however, is not what the Supreme Court considers a

disparate impact.   See generally, e.g., McCleskey v. Kemp, 481

U.S. 279 (1987); Washington v. Davis, 426 U.S. 229 (1976);

Village of Arlington Heights, 429 U.S. at 266; Yick Wo v.

Hopkins, 118 U.S. 356 (1886); see also generally Anderson, 375

F.3d at 87-90 (holding that the results were not “stark” and did

not qualify as a disparate impact under Arlington Heights).

     The Coalition has not met its burden of proof.        It failed

to proffer any expert testimony or statistical analysis of the

Plan.   Moreover, at this juncture, the Coalition cannot even

demonstrate the final demographic effects of the Plan.         The

Coalition relies on the information the Working Group presented

to the School Committee at the October 8, 2020 meeting, but the

Plan was amended after that meeting by changing the rank of zip

codes within each round from median income to median family

income.   Recommendation at 18; Joint Statement ¶¶ 45-46.

Therefore, the Coalition has not presented any statistical

evidence as to what the effect of the Plan in its final form

will be on Boston’s ethnic communities.

     Moreover, even if these numbers did represent the Plan’s

effect in its final form, the Coalition’s argument is still


                                    [42]
    Case 1:21-cv-10330-WGY Document 104 Filed 04/15/21 Page 43 of 48



unavailing.   The racial demographics of the Exam Schools under

the old plan were a disjunctive consequence year to year --

there was no guarantee that any White or Asian student would

even be admitted.    To use a variable consequence as the baseline

upon which all future plans must comport is erroneous. 20

     Accordingly, this Court finds and rules that the Coalition

failed to demonstrate that the Plan has a disparate racial

impact.

                b.    Invidious Discriminatory Purpose

     Finally, the Coalition alleges that the School Committee

had animus towards Asians and White applicants.        Pl.’s Mem. 7.

Whether the Board harbored an invidious discriminatory purpose

as a motivating factor behind the Plan “demands a sensitive

inquiry into such circumstantial and direct evidence of intent

as may be available.”    Village of Arlington Heights, 429 U.S. at

266; see Davis, 426 U.S. at 242 (“[A]n invidious discriminatory

purpose may often be inferred from the totality of the relevant

facts, including the fact, if it is true, that the law bears

more heavily on one race than another.”); see also Anderson, 375



     20It goes without saying that White and Asian students are
not “losing” seats simply because last year different White and
Asian students were exceedingly privileged to win a high number
of seats without any evidence that this years’ students would
have fared the same. No such evidence was presented, and this
Court rejects the use of stereotypes to that effect. See Brief
Amici Curiae the Asian American Coalition for Education and the
Asian American Legal Foundation Supp. Pl. 5, ECF No. 88.


                                    [43]
    Case 1:21-cv-10330-WGY Document 104 Filed 04/15/21 Page 44 of 48



F.3d at 87-89 (upholding a plan that would “preserve racial and

ethnic diversity and reduce the likelihood of racial isolation

with its schools”).

     The first two criteria that the Supreme Court has

enumerated, the degree of any disproportionate racial effect and

the justification therefor, do not demonstrate discriminatory

animus for the reasons articulated above, see supra Sections

III.B.2 & III.B.3.a, leaving the Plan’s legislative and

administrative historical background and its adoption for this

Court’s inquiry, see Anderson, 375 F.3d at 83.

     Turning first to the administrative history of the Plan’s

adoption, the School Committee and Working Group did not deviate

from their normal procedures, and the Coalition does not suggest

otherwise.    See generally Yick Wo, 118 U.S. at 374; Joint

Statement.    As for the Plan’s legislative history, however, the

Coalition points to statements made by members of the School

Committee as evidence of a discriminatory purpose.        See Pl.’s

Mem. 3-8.

     First, the Coalition points to statements made during the

October 21, 2020 meeting, at which the School Committee adopted

the Plan.    Joint Statement ¶¶ 48-68.     The Chairperson “made

statements that were perceived as mocking the names of Asian

members of the community who had come to the meeting to comment

on the 2021 Admission Plan.”     Id. ¶ 66.    School Committee


                                    [44]
    Case 1:21-cv-10330-WGY Document 104 Filed 04/15/21 Page 45 of 48



counsel concedes that these statements were “stupid” and “should

not have been made,” Tr. Hearing 48:14-19, but argued that the

insensitive behavior had nothing to do with the Plan, its

purpose, or its adoption, see id.     These were racist comments

directed at the City’s Asian American community.        This Court

takes them seriously but finds no persuasive evidence that any

other voting member had such animus.       This is conclusive.

     The Coalition points to statements about racial diversity

and text messages about the Chairperson’s racist remarks as

evidence that other members of the School Committee expressed

their discriminatory motivations.     Pl.’s Mem. 7.     This Court

finds that these statements do not evidence an invidious

discriminatory purpose.    See Anderson, 375 F.3d at 87-90; see

also Village of Arlington Heights, 429 U.S. at 266.        The text

messages evidence concern about the remarks and speculation

about the backlash from the comments.       Transcription of Oct. 21,

2020 Text Messages at 1-2.    They do not demonstrate that the

members of the School Committee supported the Chairperson’s

racist mocking.   Similarly, the remarks about diversity made

during the October 8 and October 21 meetings evidence diversity

as a motivating factor, but not a discriminatory purpose, as

discussed in depth above.    See supra Section II.B.2.; see also

Anderson, 375 F.3d at 87-90; Lower Merion, 665 F.3d at 547–48

(“Neither Pryor nor Arlington Heights stands for the proposition


                                    [45]
    Case 1:21-cv-10330-WGY Document 104 Filed 04/15/21 Page 46 of 48



that strict scrutiny must be applied when race, but not a

discriminatory purpose, was a motivating factor.”).

     Accordingly, this Court finds and rules that the Plan was

not motivated by an invidious discriminatory purpose.

     C.      Count II: Mass. Gen. Laws Chapter 76, Section 5

     Notwithstanding the parties’ underdeveloped arguments on

the point, count II alleges violation of Massachusetts General

Law chapter 76, section 5.     See Am. Compl. ¶¶ 65-69.     In

relevant part, this statute provides that “[n]o person shall be

excluded from or discriminated against in admission to a public

school of any town, or in obtaining the advantages, privileges

and courses of study of such public school on account of race,

color, sex, gender identity, religion, national origin or sexual

orientation.”     Mass. Gen. Laws ch. 76, § 5.    Under the

Massachusetts Department of Elementary and Secondary Education’s

implementing regulation, “Public schools shall not use admission

criteria that have the effect of subjecting students to

discrimination because of their race, color, sex, gender

identity, religion, national origin or sexual orientation.”            603

Mass. Code Regs. § 26.02(5).

     This Court finds and rules in favor of the School Committee

on count II.     As explained above, the Plan does not have the

effect of subjecting students to discrimination because of their

race.     See supra Sections III.B.2 & III.B.3.


                                    [46]
      Case 1:21-cv-10330-WGY Document 104 Filed 04/15/21 Page 47 of 48



IV.   CONCLUSION

      It comes down to this:     This year, the best way for a

rising seventh or ninth-grader to get into one of Boston’s three

prestigious exam schools is (1) get excellent grades all around

(the GPA Criterion), (2) attend a school with a high level of

grade inflation, (3) live in a Boston zip code heavily populated

with school-age children (geographic diversity) -- but hopefully

not too many rising seventh or ninth-graders (your direct

competition), but (4) a zip code encompassing the poorest

residential area of the city (socioeconomic diversity).           No one

quarrels with the first criterion.        The second, while

unpalatable, could hardly be avoided since the pandemic and

other factors made it impossible to administer a standardized

test.      Only the third and fourth criteria bear any correlation

to racial demographics at all, 21 and both have been approved by

the Supreme Court.      See Parents Involved, 551 U.S. at 722; id.

at 789 (Kennedy, J.) (concurring in part and concurring in

judgment).      The fact that the policymakers appreciated the

correlation does not render these diversity criteria unworthy of

consideration as rationally advancing proper educational goals

for Boston’s children.



       Indeed, the very fact of the correlation speaks to a host
      21

of factors that may be capable of historical proof but which go
well beyond the agreed upon record here. A number of the amici
briefs delve into these matters.


                                      [47]
    Case 1:21-cv-10330-WGY Document 104 Filed 04/15/21 Page 48 of 48



     The education of one’s children is a matter of prime

concern to any parent.    Thus it is worthy of remark that the

Plan the Court today upholds applies only to the 2021-2022

school year.   All parties here concede there may be better race-

neutral ways to handle Exam School admissions.       Tr. Hearing

19:18-20:8; id. 33:17-34:6.    This is also the year of a mayoral

election.   As the mayor appoints the School Committee, these

matters are sure to be, and of right ought be, the subject of

lively civic debate.   As Justice Scalia sagely observed, “[There

is] the need for continuing democratic debate and democratic

decision-making, on an ever-increasing list of social issues.”

Antonin Scalia, Scalia Speaks 199 (Christopher J. Scalia &

Edward Whelan eds., 2017).    Here, this Court rules only that

this one year Plan has a rational basis and denies none of

Boston’s citizens the equal protection of the laws.        Nor does it

violate Massachusetts General Laws chapter 76 section 5.

Judgment shall enter for the School Committee defendants.



SO ORDERED.



                                           /s/ William G. Young
                                            WILLIAM G. YOUNG
                                            DISTRICT JUDGE




                                    [48]
